 
LIMITED LIABILITY COMPANY AGREEMENT
OF
LEX-WIN CONCORD LLC




LIMITED LIABILITY COMPANY AGREEMENT, made as of the 2nd day of August, 2008 by
and among WRT REALTY L.P., a Delaware limited partnership (“WRT”), THE LEXINGTON
MASTER LIMITED PARTNERSHIP, a Delaware limited partnership (“Lexington”), and
WRP SUB-MANAGEMENT LLC, a Delaware limited liability company.


RECITALS:


WHEREAS, WRT and Lexington each hold a 50% membership interest in each of (i)
Concord Debt Holdings LLC, a Delaware limited liability company (“Concord”), and
(ii) WRP Management LLC, a Delaware limited liability company (“WRP
Management”);


WHEREAS, simultaneously herewith each of WRT and Lexington is contributing its
entire membership interest in and to Concord and WRP Management to the Company;


NOW, THEREFORE, In consideration of the covenants and conditions set forth in
this Agreement, the parties agree as follows.


 
ARTICLE I
CERTAIN DEFINITIONS


1.1           General Terms.  For purposes of this Agreement, the following
terms shall have the following respective meanings:


Administration Agreement:  The agreement between the Company and the
Administrative Manager in effect from time to time including the Initial
Administration Agreement.


Administrative Manager:  Such Person as is appointed the administrative manager
of the Company in accordance with Section 3.4(a) hereof.


Advisory Agreements:  The Collateral Management Agreement and the Administration
Agreement and such other advisory agreements and management agreements to which
the Company or an Investment Entity becomes a party.


Affiliate:  With respect to a specified Person, (i) a Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, the specified Person, (ii) any Person who is an
officer, director, member or trustee of, or serves in a similar capacity with
respect to, the specified Person or of which the specified Person is an officer,
partner, member or trustee, or with respect to which the specified Person serves
in a similar capacity, (iii) any Person who, directly or indirectly, is the
beneficial owner of 25% or more of any class of equity securities of, or
otherwise has a substantial beneficial interest in, the specified Person or of
which the specified Person has a substantial beneficial interest and (iv) the
spouse, issue, or parent of the specified Person.  An Affiliate does not include
a Person who is a partner in a partnership or joint venture with the Company or
any Member if such Person is not otherwise an Affiliate of the Company or any
Member.
 
 
 

--------------------------------------------------------------------------------

 
 
Audit Committee:  As defined in Section 3.2 hereof.


Bankruptcy:  With respect to any Member, (i) the filing by that Member of a
voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of his debts under Title 11 of the United States Code
or any other Federal or state insolvency law, or a Member's filing an answer
consenting to or acquiescing in any such petition, (ii) the making by that
Member of any assignment for the benefit of his creditors, (iii) the expiration
of 60 days after the filing of an involuntary petition under Title 11 of the
United States Code, an application for the appointment of a receiver, trustee or
custodian for the assets of that Member, or an involuntary petition seeking
assets of that Member, or an involuntary petition seeking liquidation,
reorganization, arrangement or readjustment of its debts under any other Federal
or state insolvency law, provided that the same shall not have been vacated, set
aside or stayed within such 60-day period (iv) the failure of a Member to
generally pay its debts as they become due or (v) the placement of a writ of
attachment against any of the Member’s assets.


Business Day:  Any day other than Saturday, Sunday or any other day on which
commercial banks or savings and loan associations are required or authorized by
law to close in Boston, Massachusetts or New York, New York.


Buy-Sell Closing Date:  As defined in Section 9.2(a)(ii) hereof.


Capital Accounts:  The capital accounts of the Members, maintained in accordance
with Article IV.


Capital Contributions:  The capital contributions of the Members set forth in
Section 4.2.


Cause:  Either (i) the Administrative Manager’s continuous and intentional
failure to perform its duties under this Agreement; (ii) intentional misconduct
by the Administrative Manager which is materially injurious to the Company or
any member, monetarily or otherwise; or (iii) the material breach by the
Administrative Manager of any of the terms or conditions of this Agreement
(including, without limitation, Section 6.4 hereof) or any agreement relating to
a Loan Asset or an Investment Entity Loan.
 
Closing:  As defined in Section 9.2(a)(iii) hereof.


Code:  The Internal Revenue Code of 1986, as amended from time to time, or any
similar Federal internal revenue law enacted in substitution for the Code.


Collateral Management Agreement:  The Collateral Management Agreement
between Concord Real Estate CDO 2006-1, Ltd. and WRP Management.
 
 
2

--------------------------------------------------------------------------------

 
 
Company:  Lex-Win Concord LLC


Company Interest.  The ownership interest of any Member in the Company,
including, without limitation, all rights to receive Distributions and
allocations of Profit and Loss.


Company Law:  The Delaware Limited Liability Company Law, as amended from time
to time.


Company Minimum Gain:  Means partnership minimum gain as determined in
accordance with Regulations Section 1.704-2(d).


Concord:  As defined in the Recitals hereto.


Concord Operating Agreement:  The operating agreement of Concord as in effect
from time to time.


Covered Person:  Any Member, the Administrative Manager, the members of the
Audit Committee or any Affiliate thereof, or any officer, director, shareholder,
partner, employee, representative or agent of a Member, the Administrative
Manager or their respective Affiliates, or any employee or agent of the Company
or its Affiliates.
 
Default Event:  As defined in the Concord Operating Agreement.


Defaulting Member:  The Member that causes a Default Event under clauses (a),
(b), (e), (g) or (h) of such definition to occur, it being acknowledged that if
such Default Event is caused by the Administrative Manager such Default Event
shall be deemed to have been caused by the Member that is an Affiliate of the
Administrative Manager.


Default Rate:  An annual rate equal to the lesser of (i) LIBOR plus 15% or (ii)
the maximum rate permitted by law.
 
Demand Notice:  As defined in Section 9.1(a) hereof.


Depreciation:  With respect to each fiscal year or other period, an amount equal
to the depreciation, amortization or other cost recovery deduction allowable
with respect to a Company asset for such year or other period, except that, if
the Gross Asset Value of a Company asset differs from its adjusted basis for
Federal income tax purposes at the beginning of such year or other period,
Depreciation shall be an amount that bears the same ratio to such beginning
Gross Asset Value as the Federal income tax depreciation, amortization or other
cost recovery deduction for such year or other period bears to such beginning
adjusted tax basis; provided, however, that if the Federal income tax
depreciation, amortization, or other cost recovery deduction for such year is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Members.


Exercise Notice:  As defined in Section 9.1(c) hereof


GAAP:  Accounting principles generally accepted in the United States of America.
 
 
3

--------------------------------------------------------------------------------

 
 
Gross Asset Value:  With respect to any Company asset, the asset's adjusted
basis for Federal income tax purposes, except that (1) the initial Gross Asset
Value of any Company assets contributed shall equal their respective gross fair
market values (taking into account Section 7701(g) of the Code), (2) the Gross
Asset Value of any Company asset distributed to any Member shall be the gross
fair market value of such asset on the date of distribution, as determined by
the Members, and (3) the Gross Asset Value of all Company assets shall be
adjusted to equal their respective gross fair market values (taking into account
Section 7701(g) of the Code) in the case of adjustments pursuant to clauses (A),
(B) or (C) of this definition, as determined by the Members, as of the following
times:  (A) immediately before the acquisition of an additional Company Interest
by any new or existing Member in exchange for more than a de minimis Capital
Contribution; (B) immediately before the distribution by the Company to a Member
of more than a de minimis amount of Company Assets as consideration for a
Company Interest, in either case if the  Company determines that such adjustment
is necessary or appropriate to reflect the relative economic interests of the
Members (as determined under this definition and 5.1); (C) immediately before
the liquidation of the Company within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g); and (D) in connection with an election under Sections
734(b) or 743(b) of the Code, but only as provided in Regulations Section
1.704-1(b)(2)(iv)(m).  Following any contribution of assets or any adjustment to
Gross Asset Value, the Gross Asset Value of the applicable assets shall be
computed taking into account Depreciation.


Initial Administration Agreement:  That certain Administration and Advisory
Agreement, dated of even date herewith between the Company and the Initial
Administrative Manager.


Initial Administrative Manager:  WRP Sub-management LLC


Initial Payment:  An amount equal to the greater of (x) the lesser of (1) the
Sale Interest Purchase Price or (2) $35,000,000 and (ii) 30% of the Sale
Interest Purchase Price.


Initiating Member:  As defined in Section 9.1(a) hereof.


Interest:  A Member’s share of the Profits and Losses of the Company and a
Member’s rights to receive distributions in accordance with the provisions of
this Agreement and the Company Law.


Investment Entities:  Concord and WRP Management, together with such other
entities that may be owned, in whole or in part, by the Company, and their
respective subsidiaries, if any.
 
 
4

--------------------------------------------------------------------------------

 
 
Lexington Change of Control:  Any of
 
(A)           The acquisition by any Person (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) (“Beneficial Ownership”) of 30% or more of
either (i) the then outstanding common shares of beneficial interest of LXP (the
“Outstanding LXP Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of LXP entitled to vote generally in the election
of trustees (the “Outstanding LXP Voting Securities”); provided, however, that
for purposes of this subsection (A), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from LXP or its
Affiliates, (2) any acquisition by LXP or its Affiliates, (3) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by LXP, or
its Affiliates, (4) any acquisition from Apollo Real Estate Investment Fund III,
L.P., Vornado Realty Trust or their Affiliates, or (5) any acquisition by any
entity pursuant to a transaction which complies with clauses (1), (2), (3) or
(4) of subsection (C) of this definition; or
 
(B)           Individuals who, as of the date hereof, constitute the Board of
Trustees of LXP (the “LXP Incumbent Board”) cease for any reason to constitute
at least a majority of the Board of Trustees of LXP; provided, however, that any
individual becoming a trustee subsequent to the date hereof whose election, or
nomination for election by the applicable Person’s shareholders, was approved by
a vote of at least a majority of the trustees then comprising the LXP Incumbent
Board shall be considered as though such individual were a member of the LXP
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Trustees of LXP; or
 
(C)           Consummation of a reorganization, merger or consolidation of
Lexington or LXP (a “LXP Business Combination”), in each case, unless, following
such LXP Business Combination, (1) all or substantially all of the Persons who
had Beneficial Ownership, respectively, of the applicable Outstanding LXP Common
Stock and applicable Outstanding LXP Voting Securities immediately prior to such
LXP Business Combination, have Beneficial Ownership, of more than 50%,
respectively, of the then outstanding common shares of beneficial interest and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of trustees, as the case may be, of the entity
resulting from such LXP Business Combination (including, without limitation, an
entity which as a result of such transaction owns the applicable company or all
or substantially all of such company’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such LXP Business Combination of the applicable Outstanding
LXP Common Stock and Outstanding LXP Voting Securities, as the case may be, (2)
no Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of such company or such entity
resulting from such Business Combination) acquires Beneficial Ownership of 20%
or more of, respectively, the then outstanding shares of common stock of the
entity resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such entity except to the extent that
such ownership existed prior to the LXP Business Combination and (3) at least a
majority of the members of the board of directors or board of trustees, as the
case may be, of the entity resulting from such LXP Business Combination were
members of the LXP Incumbent Board at the time of the execution of the initial
agreement with the successor or purchasing entity in respect of such LXP
Business Combination, or of the action of the Board of Trustees of LXP,
providing for such LXP Business Combination; or
 
(D)           Approval of a complete liquidation or dissolution of Lexington or
LXP.
 
 
5

--------------------------------------------------------------------------------

 
 
LIBOR:  A rate per annum on the basis of the 30 day London inter-bank offered
rates for U.S. Dollar deposits in the Eurodollar market and appearing on the
Telerate Screen page 3750 (or the successor page reference thereto) as of
approximately 11:00 AM (London time) two Business Days before the date on which
such 30 day period shall commence.  If at least two such offered rates appear on
the Telerate Screen page 3750 or associated pages, the rate in respect of such
30 day period will be the arithmetic mean (rounded up to the nearest 1/16) of
such offered rates.  If no such rate appears, the rate in respect of such 30 day
period will be the rate specified as LIBOR on the Reuters Screen LIBOR page as
of such date and time for such 30 day period.


Loan Asset:  As defined in the Concord Operating Agreement.


LXP:  Lexington Realty Trust, a Maryland real estate investment trust, together
with its permitted successors and assigns.


Major Decisions:  Those items set forth on Schedule 1 hereto.


Members:  WRT and Lexington and such other Persons who become party hereto,
together with their permitted successors and assigns.


Member Nonrecourse Debt Minimum Gain:  Means partner non-recourse debt minimum
gain as determined in accordance with Regulations Sections 1.704-2(i)(3) and
1.704-2(i)(4).


Member Nonrecourse Debt:  Has a comparable meaning to the meaning set forth in
Regulations Section 1.704-2(b)(4).


Member Nonrecourse Deductions:  Has a comparable meaning to the meaning set
forth in Regulations Section 1.704-2(i)(2).


Non-Defaulting Member:  The Member other than the Non-Defaulting Member.


Option Period:  As defined in Section 9.1(c) hereof


Ownership Percentages.  With respect to each Member, each Member's Ownership
Percentage shall be the percentage determined by dividing such Member's Capital
Contribution at the date of determination by the sum of all Members' Capital
Contributions as of such date.


Permitted Investment:  As defined in the Concord Operating Agreement.


Person:  An individual, trust, estate, partnership, joint venture, association,
company, corporation, limited liability company or other entity.


Profit and Loss:  With respect to each fiscal year or other period, an amount
equal to the Company's taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
 
 
6

--------------------------------------------------------------------------------

 
 
(i)           Any income of the Company that is exempt from Federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition of Profits and Losses shall be added to such taxable income or
loss; and


(ii)           Any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Profit or Loss shall be subtracted from such taxable income or loss;


(iii)           if the Gross Asset Value of any Company asset is adjusted
pursuant to clause (3) of the definition of Gross Asset Value herein, the amount
of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;


(iv)           gain or loss resulting from any disposition of Company property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;


(v)            in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year or other period,
computed in accordance with the definition of Depreciation herein;


(vi)           to the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Section 734(b) of the Code is required, pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account
in determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s Interest in the Partnership, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of such asset) or loss (if the adjustment decreases such basis) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits and Losses; and


(vii)           notwithstanding any other provisions of this definition of
Profits and Losses, any items that are specially allocated pursuant to Sections
5.2 and 5.3 hereof shall not be taken into account in computing Profit or
Losses.


The amounts of the items of Company income, gain, loss, or deduction available
to be specially allocated pursuant to Sections 5.2 and 5.3 shall be determined
by applying rules analogous to those set forth in subparagraphs (i) through (vi)
above.


Purchase Transaction:  As defined in Section 9.1(b) hereof.


Purchasing Member:  Either (x) the Initiating Member (or its designee) if the
Responding Member shall have elected in its Exercise Notice not to purchase the
Company Interests of the Initiating Member, or (y) the Responding Member (or its
designee) if it shall have indicated in its Exercise Notice its intent to
purchase the Company Interest of the Initiating Member.
 
 
7

--------------------------------------------------------------------------------

 
 
Qualified Manager:  A Person who has such experience and expertise comparable to
that of the Initial Administrative Manager with respect to Loan Assets and real
estate properties.


Redemption Transaction:  As defined in Section 9.1(b) hereof.


Regulations:  The final, temporary and proposed Income Tax Regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).


Responding Member:  As defined in Section 9.1(a) hereof


Selling Member:  The Member who is not the Purchasing Member.


Sale Interest:  The Company Interest of the Selling Member.


Sale Interest Return:  An amount equal to the distributions that would be
received by the Selling Member from the date of the applicable Demand Notice to
the date of the full redemption of the Selling Member’s Company Interest
assuming the entire yield that is earned on the Company’s investments during
such period were distributed pursuant to Article VI hereof and the Percentage
Interest of the Selling Member were calculated as if the Selling Member was then
still a Member.


Sale Interest Purchase Price:  An amount equal to the amount which the Selling
Member would have been entitled to receive upon dissolution of the Company
pursuant to the terms of the Agreement if the Company had sold all of the
Company’s assets for cash to a third party at the price set forth in the Demand
Notice and had utilized such cash first to satisfy all debt obligations and then
liquidated the Company.  In determining this amount it shall be assumed
that:  (i) no prepayment premium or make whole amount is owing to any lender,
(ii) no reserves will be maintained, and (iii) there will be no brokerage fees,
transfer taxes or other transaction costs in connection with such liquidation
and (iv) the proceeds from such liquidation would be distributed in accordance
with Article VI hereof


Tax Matters Partner:  Shall have the meaning assigned in Section 7.5 hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
Transfer:  (i) any sale, conveyance, transfer or assignment, or the entry into
any agreement to sell, convey, transfer or assign, whether by law or otherwise,
of, on, in or affecting (x) all or part of a Member’s Company Interest
(including any legal or beneficial direct or indirect interest therein, except
for transfers of interests in WRT and Lexington to the extent such transfer does
not constitute a Lexington Change of Control or a WRT Change of Control),
(y) any direct or indirect interest in a Member (including any profit interest),
except for transfers of interests in WRT and Lexington to the extent such
transfer does not constitute a Lexington Change of Control or a WRT Change of
Control, or (z) any direct or indirect interest in a Member,, except for
transfers of interests in WRT and Lexington to the extent such transfer does not
constitute a Lexington Change of Control or a WRT Change of Control, (ii) any
Lexington Change of Control, or (iii) any WRT Change of Control.  For purposes
hereof, a Transfer of an interest in a Member shall be deemed to include (A) if
a Member or controlling equityholder of a Member is a corporation or trust, the
voluntary or involuntary sale, conveyance or transfer of such corporation’s
stock or trust’s beneficial interests (or the stock or beneficial interests of
any corporation or trust directly or indirectly controlling such corporation or
trust by operation of law or otherwise) and (B) if a Member or controlling
equityholder of a Member is a limited or general partnership, joint venture or
limited liability company, the change, removal, resignation or addition of a
general partner, managing partner, limited partner, joint venturer or member or
the transfer of the partnership interest of any general partner, managing
partner or limited partner or the transfer of the interest of any joint venturer
or member.




Winthrop:  Winthrop Realty Trust, an unincorporated association in the form of
an Ohio business trust, together with its permitted successors and assigns.
 
WRT Change of Control:  Any of
 
(A)           The acquisition by any Person (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) of Beneficial Ownership of 30% or more
of either (i) the then outstanding common shares of beneficial interest of
Winthrop (the “Outstanding Winthrop Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of Winthrop entitled to vote
generally in the election of trustees (the “Outstanding Winthrop Voting
Securities”); provided, however, that for purposes of this subsection (A), the
following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from Winthrop or its Affiliates, (2) any acquisition by
Winthrop or its Affiliates, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Winthrop or its Affiliates, or (4) any
acquisition by any entity pursuant to a transaction which complies with clauses
(1), (2) and (3) of subsection (C) of this definition; or
 
(B)           Individuals who, as of the date hereof, constitute the Board of
Trustees of Winthrop (the “Winthrop Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Trustees of Winthrop; provided,
however, that any individual becoming a trustee subsequent to the date hereof
whose election, or nomination for election by the applicable Person’s
shareholders, was approved by a vote of at least a majority of the trustees then
comprising the Winthrop Incumbent Board shall be considered as though such
individual were a member of the Winthrop Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Trustees of
Winthrop; or
 
 
9

--------------------------------------------------------------------------------

 
 
(C)           Consummation of a reorganization, merger or consolidation of WRT
or Winthrop (a “Winthrop Business Combination”), in each case, unless, following
such Winthrop Business Combination, (1) all or substantially all of the Persons
who had Beneficial Ownership, respectively, of the applicable Outstanding
Winthrop Common Stock and applicable Outstanding Winthrop Voting Securities
immediately prior to such Winthrop Business Combination, have Beneficial
Ownership, of more than 50%, respectively, of the then outstanding common shares
of beneficial interest and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of trustees, as the
case may be, of the entity resulting from such Winthrop Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the applicable company or all or substantially all of such company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Winthrop Business
Combination of the applicable Outstanding Winthrop Common Stock and Outstanding
Winthrop Voting Securities, as the case may be, (2) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of such company or such entity resulting from such Business
Combination) acquires Beneficial Ownership of 20% or more of, respectively, the
then outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Winthrop Business Combination and (3) at least a majority of the members
of the board of directors or board of trustees, as the case may be, of the
entity resulting from such Winthrop Business Combination were members of the
Winthrop Incumbent Board at the time of the execution of the initial agreement
with the successor or purchasing entity in respect of such Winthrop Business
Combination, or of the action of the Board of Trustees of Winthrop, providing
for such Winthrop Business Combination; or
 
(D)           Approval of a complete liquidation or dissolution of WRT or
Winthrop.


WRP Management:  As defined in the Recitals hereto.


1.2           Other Terms.  Unless the context shall require otherwise:
 
(a)           Words importing the singular number or plural number shall include
the plural number and singular number respectively;
 
(b)           Words importing the masculine gender shall include the feminine
and neuter genders and vice versa;
 
(c)           Reference to “include”, “includes”, and “including” shall be
deemed to be followed by the phrase “without limitation”; and
 
(d)           Reference in this Agreement to “herein”, “hereof”, “hereby” or
“hereunder”, or any similar formulation, shall be deemed to refer to this
Agreement as a whole, including the Exhibits.


ARTICLE II
GENERAL PROVISIONS


2.1           Acts of Formation.  The Members hereby form the Company as a
limited liability company under and pursuant to the provisions of the Company
Law and agree that the rights, duties and liabilities of the Members and the
Administrative Manager shall be as provided in the Company Law, except as
otherwise provided herein.  Upon the execution of this Agreement, the Members
shall be members of the Company.  The actions of Allison Forrester, as an
authorized person within the meaning of the Company Law, in connection with the
execution and delivery of a Certificate of Formation with the Secretary of State
of the State of Delaware is hereby ratified and approved in all respects.
 
 
10

--------------------------------------------------------------------------------

 
 
2.2           Further Action.  The Administrative Manager shall take any and all
action, as may be required, from time to time, under the laws of the State of
Delaware, to give effect to, and continue in good standing, the Company.


2.3           Name of the Company.  The name of the Company shall be Lex-Win
Concord LLC, or such other name as the Members may from time to time
determine.  The Administrative Manager shall have the right to cause the Company
to operate under one or more assumed names (which shall not include the name of
any Member or any similar name) where required to comply with the laws of any
states in which the Company is doing business.  The Administrative Manager shall
cause to be filed on behalf of the Company such company or assumed or fictitious
name certificate or certificates or other similar documents as may from time to
time be required by law for the formation and continuation of the Company as a
limited liability company under the laws of Delaware applicable to a limited
liability company and the laws of such other states in which the Company is
doing business regarding the qualification of a foreign limited liability
company.


2.4           Business of the Company.  The business of the Company shall be
to:  (i) acquire, own, hold, sell, transfer, hypothecate and ultimately dispose
of the Investment Entities; (ii) make, enter into, perform and carry out any
arrangements, contracts or agreements relating to the foregoing, and (iii) do
any and all things necessary or incidental to any of the foregoing to carry out
and further the business of the Company as contemplated by this Agreement.  The
Company shall not engage in any business or activity not authorized by this
Agreement.


2.5           Place of Business; Registered Agent.  The Company's principal
place of business is 7 Bulfinch Place, Suite 500, P.O. Box 9507, Boston,
Massachusetts 02114 or such other place as the Administrative Manager may, from
time to time, determine.  The Company’s registered agent in Delaware shall be
c/o Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,
New Castle County, Delaware 19808.  Such office and registered agent may be
changed from time to time in accordance with the Company Law, as may be approved
the Administrative Manager.


2.6           Duration of the Company.  The Company shall commence upon the
filing of a Certificate of Formation for the Company in accordance with the
Company Law, and shall continue until dissolved in accordance with Article IX of
this Agreement.


2.7           Title to Company Property.  A Member’s interest in the Company
shall for all purposes be personal property.  All property owned by the Company,
whether real or personal, tangible or intangible, shall be owned by the Company
as an entity, and no Member, individually, shall have any ownership interest in
that property.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE III
MANAGEMENT


3.1           Management of the Company.  (a)  Except as otherwise provided
herein, the overall management and control of the business and affairs of the
Company shall be vested in the Members.  Notwithstanding anything herein to the
contrary, to the extent permitted by Section 7.5 of the Concord Operating
Agreement, if Lexington or its Affiliate is pursing a Permitted Investment
independent of the Company, then Lexington shall have no right to approve or
consent to Concord acquiring such Permitted Investment.


(b)           The Members hereby agree that the members of the Advisory
Committee established pursuant to the terms of the Concord Operating Agreement
to be appointed by the Company shall consist of one person nominated by each of
Lexington and WRT.  Each Member agrees that if its designee to the Advisory
Committee is subject to an action or claim that if adversely determined would
cause a Default Event to occur under clause (e) of the definition of “Default
Event” in the Concord Operating Agreement, such Member shall immediately cause
its designee to resign as a member of the Advisory Committee and replace such
individual with a new designee.  The individuals appointed by each Member to the
Advisory Committee shall only consent to such actions as may be permitted by, or
approved in accordance with, the terms hereof.  WRT further agrees that during
the Commitment Period (as defined in the Concord Operating Agreement), it shall
cause either Michael Ashner or Peter Braverman to be its nominee to the Advisory
Committee so long as Messrs. Ashner or Braverman are also then officers or
trustees of Winthrop.
 
(c)           Distributions of Capital Proceeds (as defined in the Concord
Operating Agreement) by Concord shall be made promptly after receipt by Concord
thereof, unless both Members approve the reinvestment of such Capital Proceeds.
 
3.2           Audit Committee.  (a)  The Members hereby establish an Audit
Committee (the “Audit Committee”) which Audit Committee shall consist of up to
two voting members and two non-voting members.  The two voting members shall be
one independent trustee of LXP, who shall be appointed by Lexington, and one
independent trustee of Winthrop, who shall be appointed by WRT.  The two
non-voting members shall be the Chief Financial Officer of each of LXP and
Winthrop.  Each Member may change its respective member appointed to the Audit
Committee by giving notice thereof to each of the other Members and the members
of the Audit Committee.


(b)           The Audit Committee shall have the purpose, rights and powers set
forth on Schedule 2 hereto.


3.3           Meetings of the Audit Committee.  (a)  The Audit Committee shall
meet no less often than quarterly and at least five days prior to the earlier of
the date when  Lexington or WRT is required to file its interim or annual
financial statements with the Securities and Exchange Commission.  The
Administrative Manager shall cause a notice to be sent to each Audit Committee
member at least two days prior to the date of such meeting which notice shall
specify the place, date and hour of the meeting and the agenda for such
meeting.  Attendance by a Audit Committee member at a meeting of the Audit
Committee shall constitute a waiver of notice of such meeting, except when the
person attends a meeting for the express purpose of objecting, at the beginning
of the meeting, to the transaction of any business because the meeting is not
lawfully called or convened.  Notwithstanding anything herein to the contrary,
any trustee or officer of Lexington or WRT shall be permitted to attend and
participate at all meetings of the Audit Committee.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Audit Committee members may participate in a meeting by means of a
conference telephone or similar communications equipment by means of which all
persons participating in the meeting can hear each other, and participation in a
meeting by such means shall constitute presence in person at such meeting.  All
actions requiring the consent of the Audit Committee shall be made by a vote of
the majority of the members of the Audit Committee.


(c)           Any action required or permitted to be taken at any meeting or
otherwise requiring the affirmation, vote, consent or approval of the Audit
Committee members may be taken without a meeting if (i) all of the voting
members of the Audit Committee affirm, vote for, consent to or approve such
action in writing, and the writing or writings are filed with the minutes of
proceeding of the Audit Committee or are delivered to all Members; and (ii) all
Audit Committee members are provided with written notice at least one day prior
to the date on which such action is to be taken of the intent to take such
action by written consent.


3.4           The Administrative Manager.  (a)  The Members agree that in order
to help facilitate the Company’s business that a Person be retained on an annual
basis by the unanimous vote of the Members to serve as the administrative
manager of the Company.  The Initial Administrative Manager is hereby appointed
as the initial administrative manager of the Company and the Company is hereby
authorized to enter into the Administration Agreement.


(b)           The Members shall agree on or before November 15 of each year as
to the Person to be retained as the administrative manager of the Company for
the following year provided that in no event shall a Person be retained as the
administrative manager that is not a Qualified Person.  To the extent that the
Members are unable to agree on the Person to serve as the administrative manager
of the Company, the then administrative manager of the Company shall continue to
serve as the Administrative Manager in accordance with the terms of the
Administration Agreement until the Members are able to agree on the replacement
administrative manager.  Any Administration Agreement entered into with a
replacement administrative manager shall be on such terms and conditions no less
favorable to the Company than the Initial Administration Agreement.


(c)           In addition to all other rights granted to, and the obligations
of, the Administrative Manager hereunder and under the Management Agreement, the
Administrative Manager shall be authorized to all actions that are “ministerial”
or “administrative” in nature including, without limitation, (i) modifying the
terms of a document underlying a Loan Asset unless the economic terms of such
Loan Asset, the security for such Loan Asset or the maturity date of such Loan
Asset are modified, (ii) establishing and maintaining one or more bank accounts
in the name and on behalf of the Company or an Investment Entity, as applicable;
(iii) taking all action and execute and deliver all documents and agreements, in
each case in the name and on behalf of the Company, which are customarily
considered administrative in nature or are authorized by the Members in
accordance with this Agreement or are authorized for the Administrative Manager
to execute or deliver pursuant to this Agreement, (iv) causing the Company or an
Investment Entity to pay the fees under contracts to which the Company or an
Investment Entity is a party, in all cases as approved in accordance with the
terms hereof, or to professionals retained by the Company or an Investment
Entity; (v) exercising such other authority as shall be approved by the Audit
Committee or the Members in accordance with the terms hereof; (vi) administering
the day-to-day activities of the Company; (vi) investing any and all cash
reserves of the Company or an Investment Entity in short term securities issued
by the United States Treasury or in such other investments as may be approved
from time to time by the Members; and (vii) taking such other actions as are
authorized by the Members in accordance with this Agreement, are otherwise
expressly authorized to be taken by the Administrative Manager pursuant to this
Agreement.  Notwithstanding the foregoing, in no event will any action
constituting a Major Decision be deemed “ministerial” or “administrative” in
nature.
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           The Administrative Manager shall provide to the Members an
investment memorandum with respect to each potential investments to be made by
the Company or an Investment Entity, describing the potential investment in such
detail as the Members shall reasonably agree, which memorandum shall include a
summary which describes the manner in which such investment is expected to
comply (or not comply) with the requirements of Section 3.5 hereof and the
accounting firm or other tax advisor that reviewed such REIT compliance
analysis.


3.5           Special REIT Rules.  (a)  The Members and the Administrative
Manager, subject to the limitations on the Administrative Manager’s authority in
this Agreement, shall use commercially reasonable efforts to cause the Company
to operate as if it were subject to the REIT rules of the Code described below,
except as otherwise permitted by prior written consent of the Members:
 
(i)           the "75 percent gross income test" set forth in Section 856(c)(3)
of the Code and the "95 percent gross income test" set forth in Section
856(c)(2) of the Code; and
 
(ii)           the gross assets tests set forth in Section 856(c) of the Code:
(A) the "75 percent asset test" set forth in Section 856(c)(4)(A) of the Code,
(B) the "25 percent asset test" set forth in Section 856(c)(4)(B)(i) of the
Code, (C) the "20 percent value limitation" set forth in Section
856(c)(4)(B)(ii) of the Code, (D) the "5 percent value limitation" set forth in
Section 856(c)(4)(B)(iii)(I) of the Code and (E) the "10 percent vote and value
limitations" set forth in Sections 856(c)(4)(B)(iii)(II) and (III) of the Code.
 
The Members hereby agree that the Managing Member and the Company shall not be
treated as being in violation of this Section 3.5(a) with respect to the assets
held as of the date hereof, directly or indirectly, by the Company (as may be
taken into account for purposes of this Section 3.5) or with respect to the
projected income with respect to such assets.  For purposes of the foregoing
tests, any ”mezzanine” loans secured by an equity interest in an entity and any
interest therefrom shall not be treated as satisfying such tests unless such
loans and interest are in substantial compliance with the requirements of
Revenue Procedure 2003-65 based upon the advice of a tax counsel or advisor,
except as otherwise permitted by prior written consent of the Members.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           The Members and the Administrative Manager, subject to the
limitations on the Administrative Manager’s authority in this Agreement, shall
use commercially reasonable efforts to cause the Company not to dispose of any
real property in a transaction that would be treated as a "prohibited
transaction" within the meaning of Section 857(b)(6)(B)(iii) of the Code, unless
(i) the transaction qualifies for the safe harbor, set forth in Section
857(b)(6)(C) of the Code, applied to the Company as if the Company were subject
to Section 857(b)(6), taking into account any other “safe harbor” transactions
engaged in by the respective Member in determining whether seven sales has
occurred during the year, including any such transactions engaged in by a joint
venture, partnership or limited liability company in which such Member invests
(which information such Member will provide to the Members and Company upon
written request), (ii) the transaction is required under this Agreement, (iii)
the property is disposed of in connection with or in lieu of foreclosure, (iv)
the property is transferred in a tax free exchange under the Code or (v) the
Members consent.
 
(c)           The Members and the Administrative Manager, subject to the
limitations on the Administrative Manager’s authority in this Agreement, shall
use commercially reasonable efforts to cause the Company to make distributions
to the Members in compliance with the “90% distribution requirement” of Section
857(a)(1) of the Code, provided that the Members, the Administrative Manager and
the Company shall not be in violation of this Section 3.5(c) if:
 
(i)           the Company makes the distributions required by Article VI of this
Agreement, and
 
(ii)           the distributions required by Article VI of this Agreement are
insufficient to satisfy the 90% distribution requirement.  In such event, the
Administrative Manager shall notify the Members of such insufficiency.  Neither
any Member, the Administrative Manager nor the Company shall be required to
incur debt to make additional distributions unless either requests it and both
Members agree, in which case the Members shall use commercially reasonable
efforts to cause the Company to incur additional debt on commercially reasonable
terms in order to make such additional distributions to both Members.
 
Notwithstanding anything to the contrary in this Article VI, in no event shall
the Managing Member or the Company have any liability to a Member or Affiliate
with respect to the Company's failure to comply with the distribution
requirements of this Section 3.5 to the extent that such failure is attributable
to the use of cash to acquire a Permitted Investment or to fund a capital
expenditure approved pursuant to the terms of this Agreement.
 
(d)           Without limiting the foregoing, the Members and the Administrative
Manager, subject to the limitations on the Administrative Manager’s authority in
this Agreement, shall cause the Company to take such other reasonable steps as
shall be requested in writing in good faith by each Member, which the requesting
Member believes in good faith is necessary in order for its ultimate owning
entity that has elected to qualify as REIT to continue to qualify as a REIT
(determined assuming that, without regard to its investment in the Company, such
ultimate parent entity  otherwise would qualify as a REIT) and no other
reasonable steps or action could be taken by the requesting Member (in lieu of
the Company taking any requested steps) to enable such parent to so qualify.
 
 
15

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding anything to the contrary in this Agreement, in no
event shall a Member, the Administrative Manager or the Company have any
liability to a Member or its Affiliate with respect to its failure to qualify as
a REIT so long as the Member, the Administrative Manager and the Company have
acted in good faith and used commercially reasonable efforts to satisfy their
respective obligations set forth in this Section 3.5.
 
3.6           Services of the Members; Company Opportunities.  (a) The Members,
the Audit Committee and the Administrative Manager shall devote such time and
effort to the business of the Company as shall reasonably be necessary to
promote adequately the interests of the Company and the mutual interests of the
Members, and shall perform its duties with the same degree of care it exercises
with respect to loans where it is the sole participant; however, it is
specifically understood and agreed that the Members and their respective
Affiliates shall not be required to devote full time to the business of the
Company and that, except as otherwise provided in this Section 3.6 the Members
or in such other agreements in effect from time to time among the two or more of
the parties hereto, the Audit Committee the Administrative Manager and their
respective Affiliates may at any time and from time to time engage in and
possess interests in other business ventures of any and every type and
description, and neither the Company, the Members nor the Administrative Manager
shall by virtue of this Agreement or otherwise have any right, title or interest
in or to such independent ventures.


(b)           Each Member agrees for itself and its respective Affiliates to at
all times comply with the provisions of Section 7.5 of the Concord Operating
Agreement.  Notwithstanding the foregoing, Lexington shall not have the right to
acquire or originate, either directly or through its Affiliate other than the
Company, a Permitted Investment, other than a Permitted Exception, if the
Administrative Manager notifies Lexington that it would be recommending that
such Permitted Investment be acquired or originated by Concord prior to
Lexington advising the Administrative Manager that it will be pursuing such
Permitted Investment independent of Concord.


3.7           Reimbursement of Expenses;
Fees.                                                                           Notwithstanding
anything else herein but subject to Article X hereof, neither the Members nor
the Administrative Manager shall be entitled to reimbursement or payment for
their expenses associated with Company activities.


ARTICLE IV
CAPITAL CONTRIBUTIONS


4.1           Capital.  The capital of the Company shall consist of the amounts
contributed to the Company pursuant to this Article IV.


4.2           Capital Contributions.  (a) Each of the Members has previously
made Capital Contributions to the Company in the amounts set forth on the books
and records of the Company.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           At such time or times as the Company is required to make an
additional capital contribution (the “Additional Capital Contribution”) to an
Investment Entity pursuant to Section 3.5 of the Concord Operating Agreement or
the Members otherwise agree to make an additional capital contribution, the
Administrative Member shall deliver notice thereof to each Member (the “Capital
Call”) setting forth the total amount required to be contribute to the
Investment Entity (the “Capital Call Amount”).  Within five days of receipt of
the Capital Call, each Member shall, make an Additional Capital Contribution to
the Company in an amount equal to the product of (1) the Ownership Percentage of
such Member and (2) the Capital Call Amount.  If a Member shall fail to timely
make a required Additional Capital Contribution pursuant to this paragraph (b),
the other Members shall have the right, but not the obligation, to satisfy such
Member’s Additional Capital Contribution by making a loan (the “Default Loan”)
to the Company equal to the product of (i) the amount of the defaulting Member’s
Additional Capital Contribution and (ii) a fraction, the numerator of which is
such Member’s Ownership Percentage and the denominator of which shall be the
aggregate Ownership Percentages of all Members electing to make a loan to the
Company.  All Default Loans shall bear interest at the Default Rate and shall be
payable from the assets of the Company.


(c)           Except as set forth in this Section 4.2, no Additional Capital
Contributions shall be required or permitted of any Member without the consent
of all Members.


4.3           Capital Accounts.  (a) The Administrative Manager shall cause to
be kept for each Member a capital account ("Capital Account") which shall be
computed from the date hereof in accordance with the following terms:


(i)           Initially, the Capital Account of each Member shall be credited
with each Member’s respective initial Capital Contribution.  Thereafter, each
Member’s Capital Account shall be credited with any additional Capital
Contributions made or contributed by such Member and such Member’s allocable
share of Profits, any individual items of income and gain allocated to such
Member pursuant to the provisions of Article IV, and the amount of additional
cash, or the fair market value of any Company asset (net of any liabilities
assumed by the Company and liabilities to which the asset is subject),
contributed to the Company by such Member or deemed contributed to the Company
by such Member in accordance with Regulations Section 1.704-1(b)(2)(iv)(c).
 
(ii)           The Capital Account of each Member shall be debited with the
Member’s allocable share of Losses, any individual items of expenses and loss
allocated to such Member pursuant to the provisions of Article IV, the amount of
any cash distributed to such Member and the fair market value of any Company
asset (net of any liabilities assumed by the Member and liabilities to which the
asset is subject) distributed to such Member or deemed distributed to such
Member in accordance with Regulations Section 1.704-1(b)(2)(iv)(c).
 
(iii)           In the event that any Company Interest of a Member is
transferred in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent it relates to the
transferred  Company Interest  of such Member.
 
(iv)           In the event that the Gross Asset Value of any Company asset is
adjusted as described in the definition of “Gross Asset Value”, the Capital
Accounts of all Members shall be adjusted in accordance with Regulation
Section 1.704-1(b)(2)(iv)(f) or Regulation Section 1.704-1(b)(2)(iv)(m), as
applicable, to reflect such adjustment.
 
 
17

--------------------------------------------------------------------------------

 
 
(v)           The foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Regulation Section 1.704-1(b) and shall be interpreted and applied in a
manner consistent with such Regulation.  In the event that the Members shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto, are computed in order to comply with such
Regulation, the Members may make such modification; provided, however, that if
such modification constitutes an adverse effect, it shall become effective only
upon the consent of any Member to whom such modification would constitute an
adverse effect.


(b)           No interest shall be paid by the Company on any Capital
Contribution.  A Member shall not be entitled to demand the return of, or to
withdraw, any part of his Capital Contribution or any balance in his Capital
Account, or to receive any distribution, except as provided for in this
Agreement.  Neither the Administrative Manager nor any Member shall be liable
for the return of the Capital Contributions of any other Member and no Member
shall have any obligation to restore the amount of any deficit in its Capital
Account to the Company.


ARTICLE V
ALLOCATIONS OF PROFIT AND LOSS


5.1           Allocations of Profit and Loss.  Profit and Loss for any fiscal
year of the Company shall be allocated among the Members in accordance with
their Ownership Percentages from time to time, provided that to the extent that
distributions are made pursuant to Section 6.3 hereof (in the case of Default
Events), Profit shall be allocated among the Members in the same amount (as
nearly as possible) that such distributions are made to the Members pursuant to
such section.


5.2           Regulatory Allocations.  Prior to making the allocations provided
for in Section 5.1, the following allocations shall be made:


(a)           Loss Limitation.  Notwithstanding the preceding provisions of this
Article IV, no Loss shall be allocated to a Member to the extent it would
increase or cause such Member to have an Adjusted Capital Account Deficit as of
the end of a fiscal year.  Any Loss that cannot be allocated to a Member as a
result of this limitation shall be specially allocated to the other Members to
the extent that it will not cause such other Members to have an Adjusted Capital
Account Deficit.


(b)           Qualified Income Offset. If a Member unexpectedly receives any
adjustments, allocations, or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6), or
otherwise has an adjusted Capital Account deficit as of the end of a fiscal
year, items of Company income and gain shall be specially allocated to the
Member in an amount and manner sufficient to eliminate, to the extent required
by the Regulations, the adjusted Capital Account deficit of the Member as
quickly as possible; provided that an allocation pursuant to this Section 5.2(b)
shall be made only if and to the extent that such Member would have an adjusted
Capital Account deficit after all other allocations provided for in this Article
have been tentatively applied as if this Section 5.2(b) were not in the
Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
(c)           Minimum Gain Chargeback.  Notwithstanding the preceding provisions
of this Article IV, except as otherwise provided in Regulations Section
1.704-2(f), if there is a net decrease in the Company Minimum Gain during a
fiscal year, then each Member with a share of Company Minimum Gain shall be
allocated items of income and gain for that year (and, if necessary, subsequent
years), in accordance with Regulations Sections 1.704-2(f) and 1.704-2(j)(2)(i),
in an amount equal to such Member’s share of the net decrease in the Company
Minimum Gain.  This Section 5.2(c) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.


(d)           Member Minimum Gain Chargeback.  Notwithstanding any other
provision of this Article IV except as otherwise provided in Regulation Section
1.704-2(i)(4), if there is a net decrease in the Member Nonrecourse Debt Minimum
Gain during a fiscal year, then after the allocation required by Section 5.2(c)
but prior to any other allocation for the year, each Member with a share of the
Member Nonrecourse Debt Minimum Gain shall be allocated income and gain for that
year (and, if necessary, subsequent years), in accordance with Regulations
Section 1.704-2(j)(2)(ii), in an amount equal to such Member's share of the net
decrease in the Member Nonrecourse Debt Minimum Gain.  This Section 5.2(d) is
intended to comply with the partner minimum gain chargeback requirement in
Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.


(e)           Nonrecourse Deductions.  Nonrecourse Deductions for each fiscal
year shall be allocated among the Members in accordance with Section 5.1 hereof.


(f)           Member Nonrecourse Deductions.  Notwithstanding anything to the
contrary herein, Member Nonrecourse Deductions for each fiscal year shall be
allocated to the Member who bears the economic risk of loss with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Regulations Section 1.704-2(i)(1).


5.3           Effect of Regulatory Allocations.  The allocations set forth in
Section 5.2 (the "Regulatory Allocations") are intended to comply with certain
requirements of Regulations Sections 1.704-1(b) and 1.704-2.  The Regulatory
Allocations may not be consistent with the manner in which the Members intend to
divide Company Profit or Loss under Section 5.1. Accordingly, to the extent
permitted under Regulations Section 1.704-1(b), the Regulatory Allocations shall
be taken into account in allocating Profit, Loss and other items among the
Members so that the net amount of such allocations and the Regulatory
Allocations to each Member shall equal the net amount that would have been
allocated to each Member if the applicable Regulatory Allocations had not been
made.


5.4           Other Allocation and Distribution Rules.  (a)  Except as otherwise
provided in this Agreement, for each fiscal year of the Company, each item of
Company income, gain, loss and deduction shall be allocated among the Members in
the same proportions as they share Profit or Loss, as the case may be, for such
year.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           If any Company Interest is transferred pursuant to and in
compliance with Article 7, then, unless otherwise determined by the Members,
Profit and Loss and other items allocable to the transferred Company Interest
shall be divided and allocated between the transferor and the transferee by
taking into account their varying interests during the relevant period in
accordance with Section 706(d) of the Code using the interim closing of the
books method as of the effective date of such transfer.


5.5           Tax Allocations; Code Section 704(c) and 704(c) Type
Allocations.  The following allocations are solely for purposes of federal,
state and local income taxes and shall not affect or in any way be taken into
account in computing any Member’s Capital Account or share of Distributions:


(a)           Section 704(c) Allocations.  Notwithstanding Section 5.5(b), items
of income, gain, loss and deduction to be allocated for income tax purposes
(collectively, “Tax Items”) with respect to Company property that is subject to
Code Section 704(c) and/or Regulation Section 1.704-1(b)(2)(iv)(f)
(collectively, “Section 704(c) Tax Items”) shall, to the extent so required, be
allocated using any reasonable method as agreed upon by the Members and in
accordance with the Treasury Regulations.


(b)           Income Tax Characterization.  For purposes of determining the
character (as ordinary income or capital gain) of any gain allocated to the
Members pursuant to Sections 5.1 or 5.2, such portion of the taxable income of
the Company which is treated as ordinary income attributable to depreciation
recapture shall, to the extent possible, be allocated among the Members in
proportion to and to the extent of the amount of tax depreciation previously
allocated to them.


(c)           Allocations of Tax Items.  Except as otherwise provided in
Sections 5.5(a) and (b), allocations of Company income, gain, loss, deduction
and credit, as computed for federal income tax purposes, for each fiscal year
shall be allocated among the Members in the same manner as the related items
were allocated for Capital Account purposes pursuant to Sections 5.1 and 5.2.


5.6           Tax Elections.  The Members shall determine whether the Company
shall make any applicable tax elections, including an election in accordance
with Section 754 of the Code to adjust the basis of the assets of the Company
for Federal income tax purposes in the event of a distribution of Company
property as described in Section 734 of the Code or a transfer by any Member of
its Company Interest as described in Section 734 of the Code.


ARTICLE VI
DISTRIBUTIONS


6.1           Distributions.  Distributions pursuant to this Article VI shall be
made within two (2) Business Days of receipt by the Company of a distribution
from an Investment Entity; provided, however, the Company shall maintain a
reserve at all times of such amount as may be determined by the Members but not
less than $1,000,000.


6.2           Distributions prior to a Default Event.  So long as the Company is
the Managing Member of Concord, distributions shall be made to the Members in
accordance with their Ownership Percentages and in the form of cash only.
 
 
20

--------------------------------------------------------------------------------

 
 
6.3           Distributions after a Default Event.  If a Default Event pursuant
to clause (a), (b), (e), (g) or (h) of such definition occurs and the Company is
removed as the Managing Member of Concord, then distributions shall be made as
follows:


(i)           the amount to be distributed to the Non-Defaulting Member shall be
based on and shall equal the distributions which such Member would have received
if the Default Event had not occurred, which distribution amount shall be based
on (x) in the case of distributions from Concord, the actual aggregate
distributions made by Concord and assuming that the Company was entitled to
receive that portion of such distributions as if it were still the managing
member of Concord (including any promoted interest payable to the managing
member of Concord) and (y) with respect to distributions from WRP Management and
or on account of the management fee payable under the Concord Operating
Agreement, (1) the actual fees that would have been paid to WRP Management and
the Company in accordance with the Advisory Agreement and the Concord Operating
Agreement, again assuming that the Company were still the managing member of
Concord, less (2) the payments that would have been required to have been paid
by WRP Management and the Company under the Advisory Agreements; and


(ii)           the Defaulting Member shall be entitled to the balance of such
distribution.


To the extent that the Company has insufficient funds to fully satisfy the
distribution payable under clause (i) hereof, the Defaulting Member shall be
liable to the Non-Defaulting Member for such deficiency.  If a Defaulting Member
fails to pay the amounts due hereunder within 10 days of notice thereof from the
Company or the Non-Defaulting Member, such amounts shall bear interest at a rate
of 15% per annum, compounded monthly.


ARTICLE VII
BOOKS AND RECORDS; ACCOUNTS


7.1           Books and Records.  True and correct books of account with respect
to the operations of the Company shall be kept at the principal place of
business of the Company.  The Administrative Manager shall be responsible for
keeping the books of account.  The Company shall also maintain at its principal
place of business the following records:  (a) a current list of the full name
and last known business or residence address of each Member set forth in
alphabetical order, (b) a copy of the Certificate of Formation of the Company
and all certificates of amendment thereto, together with executed copies of any
powers of attorney pursuant to which any certificate has been executed, (c)
copies of the Company's Federal, state and local income tax returns and reports,
if any, for the three most recent years and (d) copies of this Agreement and any
amendments hereto and of any financial statements of the Company for the three
most recent years.


Any Member shall have the right, at its own expense, to examine, or have its
duly authorized representative examine, the books of account of the Company and
such other information reasonably related to such Member's interest in the
Company, and the Company shall make them available at the office at which those
books are maintained.
 
 
21

--------------------------------------------------------------------------------

 
 
7.2           Quarterly and Annual Reports.  (a)  The Administrative Manager
shall prepare and distribute to the Members within 25 days after the end of each
fiscal quarter a year-to-date consolidated report with respect to the Company
(with the last month of each such report comprised of forecasted, rather than
actual, results), prepared in accordance with GAAP, consistently applied,
including (i) a balance sheet, (ii) a profit and loss statement, (iii) a
statement of changes in the Members’ Capital Accounts and (iv) calculations in
sufficient detail to verify the accuracy of all fees and other amounts paid or
payable to the Administrative Manager or its Affiliates.
 
(b)           The Administrative Manager shall prepare and distribute to the
Members within 45 days after the end of each fiscal year draft audited financial
statements with respect to the Company.  Such financial statements shall be
prepared in accordance with GAAP and shall be audited at the Company’s expense
by such nationally recognized firm of independent certified public accountants
selected by the Administrative Manager.  All reports delivered pursuant to this
Section 7.2(b) shall also include unaudited calculations in sufficient detail to
verify the accuracy of all distributions paid by the Company.
 
(c)           The Administrative Manager shall prepare and distribute such other
reports, statements and information regarding the Company and its direct and
indirect assets as a Member may reasonably request from time to time including,
without limitation, such reports as may be requested to confirm Concord’s
compliance with Section 7.4 of the Concord Operating Agreement.


7.3           Accounting Basis and Fiscal Year.  The Company's books shall be
kept on the accrual method of accounting.  The fiscal year of the Company shall
be the calendar year.


7.4           Tax Returns.  (a)  The Administrative Manager shall cause the
Company to prepare or cause to be prepared and shall file on or before the due
date (or any extension thereof) any Federal, state or local tax returns required
to be filed by the Company.  The Company shall furnish each Member within 60
days of the end of each fiscal year or as soon thereafter as such information is
available to the Company, with such information as may be needed to enable such
Member to file its Federal income tax return and any required state income tax
return.  The Administrative Manager shall cause the Company to pay, out of
available cash flow and other assets of the Company, any taxes payable by the
Company.  Except as otherwise set forth in this Agreement, all decisions
regarding tax elections shall be made by the Administrative Manager.


(b)           Each Member agrees to report, on his or its own income tax returns
each year, each item of income, gain, loss, deduction and credit as reported by
the Company to such Member on the Schedule K-1 (or other similar tax report)
issued by the Company to such Member for such year.  Except: (i) as otherwise
required by law or (ii) to the extent disclosed previously by a Member no Member
shall take any tax reporting position that is inconsistent in any respect with
any tax reporting positions taken by the Company or any entity in which the
Company owns any equity interest, and, in the event of a breach by such Member
of the provisions of this Section 7.4(b), such Member shall be liable to the
Company and the other Members for any costs, liabilities and damages (including,
without limitation, consequential damages) incurred by any of them on account of
such breach.
 
 
22

--------------------------------------------------------------------------------

 
 
7.5           Tax Matters Member.  WRT is hereby designated the "Tax Matters
Partner" pursuant to Section 6231 of the Code (and any comparable provision of
applicable state and local tax laws).  The Members hereby consent to such
designation and agree to take any further action as may be required to
effectuate and maintain such designation and WRT is authorized to take such
actions as may be required to effectuate and maintain such designation.


7.6           Reports to Members.  The Administrative Manager shall cause all
material reports and other documents received by it with respect to investments
by the Investment Entities to be delivered to the Members within five business
days of receipt thereof.  The Administrative Manager shall promptly give notice
to the Members any development of which the Administrative Manager is aware that
in its reasonable judgment will result in a material adverse effect to the
Company or that would result in action requiring the consent of the Members
hereunder.


7.7           REIT Compliance Reports.  The Administrative Manager shall cause
REIT test checklists with respect to the assets and operations of the Company
(or comparable summaries reasonably satisfactory to the Members) that have been
reviewed by a nationally recognized public accounting firm selected by the Audit
Committee, to be delivered to Lexington on a quarterly and annual basis and
within the time frames for delivering documentation set forth in Section
7.2.  Such REIT test checklists or comparable summaries shall include, to the
extent not already provided to the Members, a summary of any new investments
(directly or indirectly) made by the Company during the quarter and whether such
Company investments are in compliance or noncompliance with the applicable REIT
requirements.


ARTICLE VIII
ASSIGNABILITY OF INTERESTS; ADDITIONAL MEMBERS


8.1           General Conditions.  Whether or not otherwise permitted by this
Agreement, no Member shall Transfer all or any portion of its Company Interest,
or any rights to receive any Distributions under this Agreement if, in the
opinion of counsel to the Company or, in the opinion of counsel to the
non-transferring Members, which counsel is satisfactory to the transferring
Member, in its reasonable discretion, the Transfer would (a) cause the
termination or dissolution of the Company under the Company Law; (b) require
registration under the Securities Act of 1933, as amended, or under any other
securities law or result in the violation of any applicable state securities
laws; (c) cause the Company or any Member to be subject to any additional
regulatory requirements; (d) cause the Company to be taxed as a corporation
under the Code; or (e) cause a default under any agreement to which the Company
is a party.


8.2           Transfer by Members.  No Member may Transfer all or any portion of
its Company Interest without the consent of all Members other than to an
Affiliate of such Member.  Notwithstanding the preceding sentence, each Member
agrees that its consent will not be unreasonably withheld if such purported
Transfer is to a Person that has provided evidence sufficient to the consenting
Member that such Person has the financial capability to make capital
contributions to the Company equal to not less than 12.5% of the Company’s total
net asset value.
 
 
23

--------------------------------------------------------------------------------

 
 
8.3           Additional Member.  A transferee of all or part of the Company
Interest of a Member permitted under this Agreement shall be admitted to the
Company as an Additional Member and be listed as a Member on the books and
records of the Company only if (a) the transferring Member gives such right to
the transferee, (b) except for transfers to an Affiliate, the Members consent to
the admission of the transferee, which consent may be withheld in the Members'
sole discretion, (c) the transferee shall execute and deliver an agreement
reasonably satisfactory to and approved by the Members, agreeing to assume and
to be bound by and to comply with all of the terms and conditions of this
Agreement applicable to the Members, (d) the transferee shall execute, and
deliver all necessary certificates or other documents and perform such other
acts as may be required under the Company Law or other applicable laws and
regulations to effectuate the admission of the Additional Member and to preserve
the status and legal compliance of the Company as reasonably satisfactory to and
approved by the Members and (e) the transferee shall pay all reasonable expenses
of the Company and the Members connected with the admission including, but not
limited to, reasonable legal and accounting fees and disbursements.


8.4           Treatment.  Until compliance with the provisions of Section 8.3,
the Company shall be entitled to treat the record owner of any Company Interest
as the absolute owner of such Company Interest in all respects and shall incur
no liability for Distributions made to such owner.


8.5           Other Transfers Void.  Any Transfer made in violation of the
provisions of this Article VII or of Article VIII shall be null and void and
shall not bind the Company or any Member.


8.6           No Release.  In the event of any such transfer by a Member in
compliance with the provisions of this Article VII, the transferor shall
continue to be obligated under this Agreement for any failure of the transferee
to perform any duty or obligation under this Agreement or otherwise to violate
the terms of this Agreement.


ARTICLE IX
BUY/SELL RIGHTS


9.1           Right to Purchase.  (a)  At any time after the later of (i) the
date on which the Initial Preferred Member  (as defined in the Concord Operating
Agreement) shall no longer have the right to exercise its option to have its
interest in Concord redeemed pursuant to Section 10.1 of the Concord Operating
Agreement or (ii) if the Initial Preferred Member has exercised its right to
have its interest in Concord redeemed pursuant to Section 10.1 of the Concord
Operating Agreement, the final redemption of such interest, either Member (such
Member being hereinafter referred to as the “Initiating Member”), shall have the
right to give written notice (the "Demand Notice") to the other Member (such
being hereinafter referred to as the “Responding Member”), of the Initiating
Member’s intent to rely on this Article IX and to purchase for cash all, but not
less than all, of the Company Interests owned by the Responding Member,
whereupon the provisions set forth in this Article IX shall apply.  In the event
that one or more Members is deemed to have delivered a Demand Notice, the Member
who shall be deemed to have first delivered such Demand Notice pursuant to
Section 13.1 hereof shall be deemed the Initiating Member or if more than one
Member shall be deemed to have delivered a Demand Notice on the same date, the
Member or Members whose Demand Notice sets forth the highest price shall be
deemed the Initiating Member.


(b)           The Demand Notice shall set forth the cash purchase price at which
the Initiating Member would be willing to purchase (or to cause its designee to
purchase) an undivided one hundred percent (100%) interest in the Company and
whether it is electing to acquire the Sale Interest in accordance with Section
9.2(a) (a “Purchase Transaction”) or have the Sale Interest redeemed in
accordance with Section 9.2(b) hereof (a “Redemption Transaction”).
 
 
24

--------------------------------------------------------------------------------

 
 
(c)           The Responding Member shall have the option, exercisable by giving
written notice (the “Exercise Notice”) to the Initiating Member within twenty
(20) days after receipt of the Demand Notice (such period being referred to as
the “Option Period”), to agree to either (i) sell to the Initiating Member its
Company Interest on the terms and conditions set forth in Section 9.2(a), if the
Demand Notice provides a Purchase Transaction, or have its interest redeemed on
the terms and conditions set forth in Section 9.2(b) if the Demand Notice
provides for a Redemption Transaction, (ii) purchase from the Initiating Member
its Company Interests pursuant to a Purchase Transaction or cause the Company to
redeem the Initiating Member its Company Interests pursuant to a Redemption
Transaction, or (iii) if the Initial Preferred Member has elected to have its
interest in Concord redeemed, to cause the Company to be liquidated in
accordance with the provisions of Article XI hereof.  Failure to give notice
within the required time period shall be deemed an election by the Responding
Member to sell to the Initiating Member its Company Interest.


9.2           Procedure for Purchase of Sale Interests.  (a)  If the Purchasing
Member has elected to purchase the Sale Interest pursuant to a Purchase
Transaction, then:
 
(i)           Within five (5) days of delivery of the Exercise Notice, the
Purchasing Member shall deliver to the law firm regularly engaged by Concord in
connection with its acquisitions and dispositions of Loan Assets, or such other
mutually acceptable escrow agent, in escrow, a deposit in good funds equal to
five (5%) percent of the Sale Interest Purchase Price, which deposit shall be
applied against the Sale Interest Purchase Price at the Closing.
 
(ii)           The closing of a purchase of the Sale Interest pursuant to this
Section 9.2(a) shall be held on such date as the Purchasing Member shall
determine (the "Buy-Sell Closing Date") by giving Selling Member at least ten
(10) days prior notice thereof, but in no event earlier than ten (10) days, and
no later than sixty (60) days, after the date of the Exercise Notice or, if no
Exercise Notice is delivered, the expiration of the Option Period, subject to
the terms and conditions specified in this Section 9.2(a).
 
(iii)           Except as otherwise provided for in this Agreement, the closing
(the "Closing") of any transfer of a Sale Interest between the Members pursuant
to this Section 9.2(a) shall take place on the Buy-Sell Closing Date at such
time and place in New York, New York as the Purchasing Member may designate.  If
the Purchasing Member fails to designate the time and place of closing within
the prescribed period, then the closing shall occur on the Buy-Sell Closing Date
at 10:00 a.m. at the Company's principal place of business.  Prior to or at the
Closing, Selling Member shall supply to Purchasing Member all documents
customarily required (or reasonably required by Purchasing Member) to make a
good and sufficient conveyance of the Sale Interest to the Purchasing Member,
which documents shall be in form and substance reasonably satisfactory to the
Purchasing Member.  At Closing, the Purchasing Member shall pay the Sale
Interest Purchase Price by wire transfer of immediately available funds.  It
shall be an express condition precedent to the Closing and to the obligation of
Purchasing Member to pay the Sale Interest Purchase Price and to assume Selling
Member's obligations hereunder that the Sale Interest being transferred is free
and clear of all liens, encumbrances, restrictions or claims of any kind.  This
condition is for the sole benefit of Purchasing Member and may be waived by
Purchasing Member in whole or in part in its sole discretion.  If Purchasing
Member waives this condition, Purchasing Member may reduce the Sale Interest
Purchase Price by the amount of any lien or other encumbrance which encumbers
the Sale Interest.  Each party shall pay its own attorneys' fees and expenses
incurred in connection with the Closing.
 
 
25

--------------------------------------------------------------------------------

 
 
(b)           If the Purchasing Member has elected to cause the Company to
redeem the Sale Interest pursuant to a Redemption Transaction, then:


(i)           No later than twenty (20) days after delivery of the Exercise
Notice, the Purchasing Member shall deliver to the Selling Member an amount
equal the Initial Payment.


(ii)           The balance of the redemption amount for the Sale Interest shall
be paid in one or more payments in immediately available funds to the Selling
Member over a period of time not to exceed 24 months from the date of the Demand
Notice, which payments aggregate the sum of (x) the Sale Interest Purchase Price
less the Initial Payment, and (y) a return thereon equal to the greater of (A)
10% or (B) the Sale Interest Return.


(iii)           The Company shall apply all distributions received from Concord
pursuant to Section 5.3 of the Concord Operating Agreement first to the
satisfaction of the amounts payable to the Selling Member pursuant to this
Section 9.2(b) prior to making any distributions of such amounts pursuant to
Article VI hereof.


(c)           As of the effective date of any transfer of a Sale Interest
pursuant to Section 9.2(a) or the payment pursuant to Section 9.2(b)(i), the
Purchasing Member shall assume all obligations of the Selling Member with
respect to the Company Interest so transferred and the Selling Member's rights
and obligations under this Agreement shall terminate with respect to such
transferred Company Interest, except (x) as to indemnity rights of the Selling
Member under this Agreement and (y) in the case of a transfer pursuant to
Section 9.2(b) hereof, the rights of the Selling Member to receive the payments
required by Section 9.2(b) hereof.
 
(d)           The failure of a Member to perform any of the obligations set
forth in this Article IX with respect to a transfer or redemption of a Company
Interest shall constitute an event of default ("Event of Default") on the part
of the Member with respect to whom such failure occurs.  Upon the occurrence of
an Event of Default, the non-defaulting Member may exercise, in addition to all
other rights and remedies provided in this Agreement or available at law or in
equity, any one or more of the following remedies:
 
(i)           In the event that the Selling Member fails to make conveyance of
the Sale Interest pursuant to its obligations herein, then the Purchasing Member
shall have the option:
 
 
26

--------------------------------------------------------------------------------

 
 
(1)           to demand and receive specific performance of the Selling Member's
obligations to convey the Sale Interest as provided for herein; or
 
(2)           to terminate the obligations of the parties to proceed with the
sale of the Sale Interest, whereupon the position of the parties shall revert to
the status quo ante as if no notice to purchase from either party to the other
had been given under the provisions of this Agreement.
 
and, in each case, the Purchase Member shall be entitled to recover damages on
account of the Selling Member's failure to make conveyance (which rights shall
be in addition to the right granted under subparagraph (1) and (2) above, if the
Purchasing Member so elects).
 
If the Purchasing Member elects the option described in subparagraph (1) or (2)
above, any deposit or initial payment furnished by the Purchasing Member or the
Company shall be promptly returned to the Purchasing Member or the Company, as
applicable.
 
(ii)           In the event that the Purchasing Member defaults in the Closing
of a sale of the Sale Interest as herein provided, then the Purchasing Member
shall have no right to deliver a Demand Notice for a period of twelve (12)
months from such default and the Selling Member shall have the option:
 
(1)           to elect to purchase the Purchasing Member's Company Interest on
the terms and conditions otherwise set forth herein, by notice to the Purchasing
Member of the Selling Member's intention so to do, given within fifteen (15)
days after such default in which event the Selling Member shall become the
Purchasing Member and the Purchasing Member shall become the Selling Member, and
all the applicable terms, conditions and provisions of this Agreement with
respect to such sales shall govern, except that the closing thereof shall take
place thirty (30) days after such date of notice from the Selling Member (now
the Purchasing Member) to the Purchasing Member (now the Selling Member) and
except that the Sale Interest Purchase Price shall be ten percent (10%) less
than the price which the Selling Member (now the Purchasing Member) would have
had to pay had such Purchasing Member (now the Selling Member) originally
elected to sell its Company Interest;
 
(2)           to terminate the Selling Member's obligation to convey the Sale
Interest to the Purchasing Member by notice to the Purchasing Member, wherein
the Selling Member shall have the right to retain any deposits given by the
Purchasing Member as security for the Purchasing Member's obligations, and to
retain the proceeds thereof as the Selling Member's own property, as liquidated
damages on account of the Purchasing Member's default (all Members hereby
acknowledging and agreeing that it is extremely difficult and impracticable to
ascertain the amount of damages which would be incurred by the Selling Member as
a result of the Purchasing Member's default and that the amounts of such
deposits shall be determined, when such transactions are proposed, as reasonable
estimates of the damages the Selling Member would incur in such event), but
otherwise the position of the parties shall revert to the status quo ante as if
no notice from either party to the other had been given under the provisions of
this Agreement.
 
 
27

--------------------------------------------------------------------------------

 
 
Where the Selling Member elects the option described in subparagraph (1) above,
any deposits theretofore paid by the Purchasing Member shall be returned to the
Purchasing Member after performance by the Purchasing Member of its obligations
hereunder.
 
(iii)           In the event that the Purchasing Member defaults in its
obligations under Section 9.2(b) hereof, then the Purchasing Member shall have
the option to demand and receive specific performance of the Selling Member's
and the Company’s obligations under Section 9.2(b) and shall further be entitled
to receive interest at the Default Rate on any amounts which the Purchasing
Member or Company failed to pay to the Selling Member in accordance therewith.
 
9.3           Liquidation of Company.  Upon delivery of an Exercise Notice
setting forth an election by the Responding Member that it is electing to cause
the Company to be liquidated, the Members shall take such action as is
reasonably required to liquidate the Company in an orderly manner so as to
maximize value for the Company’s assets
 
9.4           Release of Selling Member.  Notwithstanding any provision herein
to the contrary, unless waived by Selling Member, it shall be a condition or
requirement of any offer that Purchasing Member obtain a release of the Selling
Member and the Selling Member's Affiliates from any personal liability with
respect to all Company obligations, if any, and all other obligations related
thereto including and any guarantees with respect thereto.
 
ARTICLE X
REPRESENTATIONS, WARRANTIES AND COVENANTS


10.1           Representations of the Members.  Each Member severally represents
and warrants that it (i) is an Accredited Investor (as such term is defined in
Rule 501 promulgated under the Securities Act of 1933, as amended), (ii) is
acquiring its Company Interest for investment purposes only (iii) has complied
with all applicable Federal and state securities laws in connection with the
issuance of its equity interests, except to the extent that such failure does
not have a material adverse effect on such Member; (iv) has received copies of
all such documents as it deems advisable in making his decision to invest in the
Company and has reviewed and understands such agreements and (v) has had a
reasonable opportunity to ask questions of and receive answers from a person or
persons acting on behalf of the Company, and all such questions have been
answered to the reasonable satisfaction of the Member.


10.2           Tax Identification Number.  Each Member’s true and correct social
security or tax identification number, as the case may be, is set forth below
such Member’s name on Schedule 1 hereto.


10.3           Covenants.  Each of the Members covenants and agrees that it will
use its commercially reasonable best efforts to cause the Company at all times
to comply with the obligations of the Company under the Concord Operating
Agreement including, without limitation, taking such actions as may be
reasonably required to prevent a Default Event with respect to the Company from
occurring.
 
 
28

--------------------------------------------------------------------------------

 
 
10.4           Guaranty.  To the extent that any Member or its Affiliate is
required to guaranty or provide an indemnification for any obligations of the
Company or an Investment Entity to a party other than a Member or its Affiliate,
the Members hereby agree that any payments required to be made by any such
Member on account of any such guaranty or indemnity shall borne by the Members
in accordance with their Percentage Interests notwithstanding that such Member
is not a party to such guaranty or indemnification obligation.


ARTICLE XI
DISSOLUTION, LIQUIDATION AND TERMINATION


11.1           Events of Dissolution.  The Company shall be dissolved upon the
happening of any of the following events:


(a)           The disposition of all or substantially all of the assets of the
Company;


(b)           The unanimous vote of the Members to dissolve the Company;


(c)           The occurrence of any event under the Company Law that terminates
the continued membership of a Member in the Company;


(d)           The entry of a decree of judicial dissolution under Section 702 of
the Company Law.


Dissolution of the Company shall be effective on the day the event occurs giving
rise to the dissolution, but the Company shall not terminate until the
Certificate of Formation of the Company have been canceled and the assets of the
Company have been distributed as provided herein.


11.2           Limited Return of Capital Contributions Upon Dissolution.  Each
Member shall look solely to the assets of the Company for all distributions with
respect to the Company and its Capital Contribution, and shall have no recourse
therefor (upon dissolution or otherwise) against any Member.  Notwithstanding
the dissolution of the Company, the business of the Company and the affairs of
the Members, as such, shall continue to be governed by this Agreement until
termination of the Company, as provided in this Agreement.  Upon dissolution of
the Company, the Administrative Manager, or a liquidator (who may be a Member)
appointed by the Administrative Manager shall liquidate the assets of the
Company, apply and distribute the proceeds thereof as contemplated by this
agreement and cause the cancellation of the Company's Certificate of Formation.


11.3           Distributions Upon Liquidation.  (a)  Upon dissolution of the
Company, the Administrative Manager or a liquidator appointed pursuant to
Section 11.2, shall liquidate the assets of the Company as promptly as is
consistent with obtaining the fair value thereof, and apply and distribute the
proceeds thereof:
 
 
29

--------------------------------------------------------------------------------

 
 
(i)           First, to creditors in the order of priority provided by law;


(ii)           Second, to the establishment of any reserves for contingencies
which the Administrative Manager (or liquidator) may consider necessary; and


(iii)           The balance, if any, to the Members in the manner provided in
Article VI hereof, provided that no Member shall be distributed any amount in
excess of such Member’s positive Capital Account balance, and any excess shall
instead be distributed to the Members with positive Capital Account balances, in
proportion to such positive Capital Account balances.


(b)           Notwithstanding the foregoing, in the event the Administrative
Manager (or liquidator) shall determine that an immediate sale of part or all of
the Company assets would cause undue loss to the Members, the Administrative
Manager (or liquidator), in order to avoid such loss, may, after giving notice
to all the Members, to the extent not then prohibited by the laws, including the
Company Law, of any jurisdiction in which the Company is then formed or
qualified and applicable in the circumstances, defer liquidation of and withhold
from distribution for a reasonable time any assets of the Company except those
necessary to satisfy the Company's debts and obligations.


(c)           After the proceeds of the liquidation of the assets of the Company
have been distributed (which shall occur as soon as practical), the
Administrative Manager (or liquidator) shall cause the Certificate of Formation
of the Company to be canceled.


11.4           Final Accounting.  Upon the dissolution of the Company a proper
accounting shall be made by the Company's independent public accountants from
the date of the last previous accounting to the date of dissolution.


ARTICLE XII
LIABILITY, EXCULPATION AND INDEMNIFICATION


12.1           Liability.  (a) Except as otherwise provided by the Company Law,
the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and no liabilities of the Company, and no Covered
Person shall be obligated personally for any such debt, obligation or liability
of the Company solely by reason of being a Covered Person.


(b)           Except as otherwise expressly required by law, a Member, in its
capacity as Member, shall have no liability in excess of (i) the amount of its
Capital Contributions, (ii) its share of any assets and undistributed Profit of
the Company, (iii) its obligation to make other payments expressly provided for
in this Agreement, and (iv) the amount of any distributions wrongfully
distributed to it.
 
 
30

--------------------------------------------------------------------------------

 
 
12.2           Indemnification.  To the fullest extent permitted by applicable
law, a Covered Person shall be entitled to indemnification from the Company for
any loss, damage or claim incurred by such Covered Person by reason of any act
or omission performed or omitted by such Covered Person in good faith on behalf
of the Company and in a manner reasonably believed to be within the scope of
authority conferred on such Covered Person by this Agreement, except that no
Covered Person shall be entitled to be indemnified in respect of any loss,
damage or claim incurred by such Covered Person by reason of a breach of this
Agreement or the gross negligence or willful misconduct by such Covered Person
with respect to such acts or omissions; provided, however, that any indemnity
under this Section 12.2 shall be provided out of and to the extent of Company
assets only, and no Covered Person shall have any personal liability on account
thereof.  No Covered Person may settle a third party claim without the consent
of all Members.


12.3           Expenses.  To the fullest extent permitted by applicable law,
expenses (including legal fees) incurred by a Covered Person in defending any
claim, demand, action, suit or proceeding shall, from time to time, be advanced
by the Company prior to the final disposition of such claim, demand, suit or
proceeding upon receipt by the Company of an undertaking by or on behalf of the
Covered Person to repay such amount if it shall be determined that the Covered
Person is not entitled to be indemnified as authorized in Section 12.2 hereof.


ARTICLE XIII
MISCELLANEOUS


13.1           Notices.  Any notices, elections or demands permitted or required
to be made under this Agreement shall be in writing, signed by the Member giving
such notice, election or demand and shall be deemed to have been given (i) when
personally delivered with signed delivery receipt obtained, (ii) when
transmitted by facsimile machine with printed confirmation of successful
transmission to the appropriate facsimile number of the address listed below
being obtained by the sender from the sender's facsimile machine, or (iii) three
business days after such notice has been deposited in the United States first
class mail if sent postage prepaid by registered or certified mail, return
receipt requested, in each case addressed to such Member at the address set
forth on the books and records of the Company.  A Member may change the address
to which notices shall be sent by written notice to all Members (said change of
addresses to be effective upon receipt by all Members).


13.2           Successors and Assigns.  Subject to the restrictions on transfer
set forth in this Agreement, this Agreement, and each provision of this
Agreement, shall be binding upon and shall inure to the benefit of the Members,
their respective successors, successors-in-title, heirs and permitted assigns,
and each successor-in-interest to any Member, whether such successor acquires
such interest by way of gift, purchase, foreclosure or by any other method,
shall hold such interest subject to all of the terms and provisions of this
Agreement.


13.3           Amendments.  This Agreement may be amended only by a written
document approved by and duly executed by all of the Members.


13.4           Partition.  No Member or any successor-in-interest to any Member
shall have the right while this Agreement remains in effect to have any Company
assets partitioned, and each Member, on behalf of itself, its successors,
representatives, heirs and assigns, hereby waives any such right.  It is the
intention of the Members that during the term of this Agreement the rights of
the Members and their successors-in-interest, as among themselves, shall be
governed by the terms of this Agreement, and that the rights of any Member or
successor-in-interest to assign, transfer, sell or otherwise dispose of any
interest in the Company shall be subject to the limitations and restrictions of
this Agreement.
 
 
31

--------------------------------------------------------------------------------

 
 
13.5           No Waiver.  The failure of any Member to insist upon strict
performance of a covenant under this Agreement or of any obligation under this
Agreement, irrespective of the length of time for which such failure continues,
shall not be a waiver of that Member's right to demand strict compliance in the
future.  No consent or waiver, express or implied, to or of any breach or
default in the performance of any obligation under this Agreement shall
constitute a consent or waiver to or of any other breach or default in the
performance of the same or any other obligation under this Agreement.  No waiver
or consent shall be effective unless in writing.


13.6           Entire Agreement.  This Agreement constitutes the full and
complete agreement of the parties to this Agreement with respect to the subject
matter of this Agreement.


13.7           Captions.  The titles or captions of Articles or Sections
contained in this Agreement are inserted only as a matter of convenience and for
reference, are not a part of this Agreement, and in no way define, limit, extend
or describe the scope of this Agreement or the intent of any provision of this
Agreement.


13.8           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which together shall for all purposes constitute one
agreement, binding on all the Members, notwithstanding that all Members have not
signed the same counterpart.


13.9           Separability.  In case any of the provisions contained in this
Agreement or any application of any of those provisions shall be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Agreement and other
applications of those provisions shall not in any way be affected or impaired
thereby.


13.10                      Applicable Law.  This Agreement and the rights and
obligations of the parties under this Agreement shall be governed by and
interpreted, construed and enforced in accordance with the law of the State of
Delaware applicable to agreements made and to be performed in the State of
Delaware.
 
 
32

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written.
 
 

  WRT REALTY L.P.          
 
By:
Winthrop Realty Trust
     
General Partner
                      By
/s/ Peter Braverman
       
Peter Braverman
       
President
                    THE LEXINGTON MASTER LIMITED PARTNERSHIP            
By:
Lex GP-1 Trust
     
General Partner
                     
By
/s/ Joseph S. Bonventre
       
Joseph S. Bonventre
       
Senior Vice President
                   
WRP SUB-MANAGEMENT LLC
                    By
/s/ Michael L. Ashner
     
Michael L. Ashner
     
Chief Executive Officer
 

 
 
 
33

--------------------------------------------------------------------------------

 
 
 
 
 
 
Schedule 1


MAJOR DECISIONS


1.
The acquisition or disposition by the Company or any Investment Entity, directly
or indirectly, in any asset.

2.
The incurrence of any debt by the Company or an Investment Entity other than in
accordance with an existing Credit Facility (as defined in the Concord Operating
Agreement) or in the normal course of business

3.
The payment of any fees to a Member, the Administrative Manager or an Affiliate
thereof except pursuant to the Advisory Agreements, or enter into any
transactions, agreements or other arrangements on behalf of the Company or an
Investment Entity with the Administrative Manager, a Member or their respective
Affiliates.

4.
The retention of any property manager or construction manager for any REO
Property.

5.
The amendment of any Advisory Agreement.

6.
Subject to the rights of the Audit Committee, the retention of accountants or
Sarbanes-Oxley consultants on behalf of the Company or an Investment Entity.

7.
The merger or consolidation of the Company or an Investment Entity with or an
investment by it in any other Person.

8.
Admit any Person as a Member except as provided in Article 8 or require any
Capital Contribution except as provided in Article 4.

9.
Enter into any agreement which would cause any Member to become personally
liable on, in respect of, or to guaranty, any indebtedness of the Company
without such Member’s consent.

10.
Cause the Company or an Investment Entity to make any Bankruptcy filing;.

11.
Any amendments this Agreement

12.
Any action under the terms of the Concord Operating Agreement requiring the
consent of the Managing Member other than those for which the Administrative
Manager has authority pursuant to Section 3.4 hereof or which are delegated to
the Audit Committee pursuant to Section 3.2 hereof.

 
 
34

--------------------------------------------------------------------------------

 
 
Schedule 2


AUDIT COMMITTEEE AUTHORITY




Purpose:


Provide oversight responsibility relating to the:


 
·
Preparation and integrity of the Company’s and the Investment Entity’s financial
statements (including the financial reporting process and the system of internal
accounting and financial controls)



 
·
Qualifications, independence and performance of, and the Company’s and
Investment Entity’s relationship with, its independent auditors



 
·
Company’s and Investment’s Entity’s compliance with its ethics policies and with
legal and regulatory requirements



Authority


 
1.
The Committee shall be directly responsible for the appointment and termination
(subject to the terms of the Company’s Operating Agreement and the Concord
Operating Agreement), compensation and oversight of the work of the Company’s
independent auditors, including resolution of disagreements between the
Administrative Manager and the independent auditors regarding financial
reporting.  The Committee shall pre-approve all audit and non-audit services
provided by the independent auditors and shall not engage the independent
auditors to perform the specific non-audit services proscribed by law or
regulation.



 
2.
At least annually, the Committee shall obtain and review a report by the
Company’s independent auditors describing the independent auditor’s internal
quality control procedures; any material issues raised by the most recent
internal quality- control review, or peer review, of the firm, or by any inquiry
or investigation by governmental or professional authorities, within the
preceding five years, respecting one or more independent audits carried out by
the firm, and any steps taken to deal with any such issues; and (to assess the
auditor’s independence) all relationships between the independent auditor and
the Company and the Investment Entities.



 
3.
The Committee shall discuss with the internal auditors and the independent
auditors the overall scope and plans for their respective audits, including the
adequacy of staffing and compensation or budgets.



 
4.
The Committee shall discuss with the Administrative Manager, the internal
auditors and the independent auditors the adequacy and effectiveness of the
accounting and financial controls, disclosure controls and procedures, and
including the Company’s policies to discuss policies with respect to risk
assessment and risk management and legal and ethical compliance programs.

 
 
 
35

--------------------------------------------------------------------------------

 
 
 
5.
The Committee shall meet periodically with the Administrative Manager and the
independent auditors in separate executive sessions to discuss any matters that
the Committee or these groups believe should be discussed privately with the
Committee.



 
6.
The Committee shall receive information from the Administrative Manager and the
independent auditors as to the critical accounting policies and practices of the
Company and alternative treatments of financial information within generally
accepted accounting principles that have been discussed with the Administrative
Manager and any major changes to the Company’s or an Investment Entity’s
accounting principles and practices.



 
7.
The Committee shall review with the independent auditors their reports on the
annual and quarterly financial statements and all communications required of the
independent auditors; and discuss with the independent auditors and the
Administrative Manager their assessment as to the quality and application of the
Company’s accounting principles, the reasonableness of significant judgments and
the clarity of financial statement disclosures.



 
8.
The Committee shall review with the Administrative Manager the Company’s annual
and quarterly financial statements and reports prior to their issuance.



 
9.
The Committee shall investigate and respond to any instances or allegations of
inappropriate behavior by management concerning questions of compliance with
securities laws or inquiries as may be reported by legal counsel.

 
 
 
 
36
 

--------------------------------------------------------------------------------

 